UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GABINO GENAO,                                                  :
                                                               :
                                       Plaintiff,              :       20-CV-10573 (AJN) (OTW)
                                                               :
                      -against-                                :                 ORDER
                                                               :
CITY OF NEW YORK, et al.,
                                                               :
                                       Defendant.              :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

           Defendant Duncan-Chandler’s answer due date is stayed sine die. The City shall

 file a status letter regarding Defendant Duncan-Chandler's return to work every 30 days.

 The Clerk of Court is directed to close ECF 27.

           The Clerk of Court is respectfully directed to mail a copy of this Order to pro se

 Plaintiff.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: May 21, 2021                                                Ona T. Wang
       New York, New York                                          United States Magistrate Judge




                                                               1
